Citation Nr: 0335619	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
with tibial tendonitis of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
with tibial tendonitis of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for chronic tendonitis of both legs, evaluated as 10 
percent disabling.  Following the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in October 1999, the RO, by rating 
action dated in November 1999, recharacterized the veteran's 
service-connected disabilities as chondromalacia with tibial 
tendonitis of each knee, and assigned a 10 percent evaluation 
for each knee.  The veteran continues to disagree with the 
assigned evaluations.  

The Board notes that the RO issued a statement of the case in 
February 2003 that addressed claims for service connection 
for neck and back disabilities.  Since a substantive appeal 
has not been received, this decision is limited to the issues 
noted on the preceding page.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
manifested by full range of motion and stable ligaments, with 
pain and tenderness.

2.  The right knee disability is not productive of more than 
slight impairment.

3.  The veteran's chondromalacia of the left knee is 
manifested by full range of motion and stable ligaments, with 
pain and tenderness.  

4.  More than slight impairment in the left knee has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for chondromalacia with 
tibial tendonitis of the right knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2003).

2.  A rating in excess of 10 percent for chondromalacia with 
tibial tendonitis of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since the VA had 
not finally completed adjudication of the claim before the 
law was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  Regardless of whether the VCAA 
applies to this claim, the fact is that there has been 
compliance with this law, as discussed in more detail below.  

First, VA has a duty to notify the veteran, and her 
representative, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

With respect to VA's duty to notify, the 1999 rating decision 
on appeal, and the statement of the case and supplemental 
statement of the case, have adequately informed the appellant 
of the types of evidence needed to substantiate her claim.  
In this regard, the Board points out that the supplemental 
statement of the case issued in April 2002 provided the 
veteran with the provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that VA's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that information sent to the appellant in 
the supplemental statement of the case in April 2002 is 
legally sufficient.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) (2002) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
the regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the supplemental statement of the case 
indicated that the veteran had 30 days in which to respond, 
it also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of her statutory rights.  

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, is simply 
inapplicable to the specific circumstances of this case.  The 
Federal Circuit was concerned with the "premature denial" 
of a claim before the one-year period for submitting evidence 
had expired.  Here, the denial of the appellant's claim 
occurred in 1999, long before the VCAA was enacted.  VA had 
no option other than to send information concerning the VCAA 
in the midst of the appellate process.  In other words, 
chronologically, it was impossible for VA to provide VCAA 
notification to this particular claimant before the initial 
denial of her claim.  

The Board concedes that the veteran did not have the full-
year period to submit evidence after the VCAA notification.  
The Board points out that by letter dated in July 2003, the 
RO informed the veteran that her appeal concerning her claims 
for an increased rating for her knee disabilities was 
pending.  She was advised to make sure that all needed 
medical information was available and to make certain that 
the RO had not overlooked any important evidence.  She was 
also notified to submit any new medical evidence she had to 
show that her knee disabilities had increased in severity.  
If she received treatment at a VA facility, the RO would 
obtain such reports once the veteran provided the requisite 
information.  For private medical records, she was asked to 
complete and return an authorization and consent for release 
of information and advised that VA would then obtain the 
records, although she could send the information to VA 
herself.  She was further advised that she could submit 
statements from individuals.  The July 2003 letter indicated 
that she should submit the evidence within 30 days, although 
she could take up to one year to send the evidence to the VA.  
Accordingly, she was advised which information and evidence 
she was to provide and what information and evidence VA would 
obtain on her behalf, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The fact remains, 
however, that in a statement dated in August 2003, the 
veteran's representative specifically waived the remainder of 
the one-year time period the veteran had in which to submit 
additional evidence.  It was also noted that the veteran had 
no additional evidence to submit at that time.

With respect to VA's duty to assist the appellant, the RO 
obtained the VA and private evidence identified by the 
appellant.  In other words, the Board is not aware of a basis 
for speculating that relevant evidence exists that VA has not 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant has 
been provided several VA examinations during the course of 
her appeal.  Further examination is not needed because 
sufficient evidence is of record to decide this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Factual background

The veteran submitted a claim for an increased rating for her 
service-connected disability of the lower extremities in June 
1999.

The veteran was afforded a VA general medical examination in 
July 1999.  It was noted that the claims folder was reviewed 
in conjunction with the examination.  The veteran complained 
of pain and stiffness that limited her activities.  She 
reported increasing pain and stiffness if she sat for 
prolonged periods of time.  She was not on any medications on 
a regular basis.  An examination revealed no obvious redness, 
warmth or swelling over either knee or shin area.  Range of 
motion of the right knee was normal, from 0-140 degrees, 
without pain.  There was diffuse mild tenderness over the 
patella and tenderness on the patellar tendon area.  There 
was also diffuse tenderness over the upper one half of the 
tibia on the right.  There was no joint line tenderness or 
lateral or anterior instability.  On examination of the left 
knee, there was normal range of motion, from 0-140 degrees.  
Mild tenderness over the patella and over the patellar tendon 
was noted.  There was no joint line tenderness or lateral or 
anterior instability.  No pain was exhibited in either knee 
on compression of the knee when flexed at 90 degrees.  The 
veteran was able to walk with normal heel, toe and tandem 
gait.  The diagnosis was chronic tendonitis of both knees and 
legs consistent with shin splints.  The examiner commented 
that the veteran continued to have pain in the knees and 
shins with chronic pain and stiffness and painful motion 
despite normal range of motion.  It was indicated that the 
veteran's symptoms were subject to flare-ups from increased 
activity and from relative inactivity.  

The veteran was again afforded a general medical examination 
by VA in October 1999.  The claims folder was reviewed.  It 
was reported that the veteran took Advil for pain in her 
lower extremities and knees.  She related that her symptoms 
had become worse in the previous three to four years.  She 
described pain on the lateral aspect of the left leg.  There 
was some weakness and stiffness in the knees.  She also 
stated that her left leg occasionally gave way.  The symptoms 
in her right leg were similar but less intense.  An 
examination revealed that range of motion of the each knee 
was from 0-140 degrees, with pain starting at 130 degrees.  
There was definite popping and crepitation of each knee, with 
painful motion.  Tenderness along the medial aspect of the 
tibia was noted bilaterally.  There was definite pain to 
touch.  X-ray studies of the knees were normal.  The 
diagnosis was tibial tendonitis bilaterally and 
chondromalacia of the knees.  

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  When the veteran was 
seen in August 1999, it was noted that there was no obvious 
effusion.  She complained of bilateral leg pain in January 
2000.  An examination demonstrated full range of motion from 
0-140 degrees.  There was patellofemoral apprehension and 
crepitus bilaterally.  The patellae were hypermobile.  There 
was negative Lachman, pivot shift and McMurray's sign.  There 
was no joint line tenderness.  The diagnosis was 
retropatellar pain syndrome.  She was to start on 
rehabilitation and cartilage knee braces were to be issued.  
A bone scan in February 2000 was normal.  The veteran was 
again seen in August 2000 and related that her knees were 
somewhat worse since January.  She claimed that she was on 
disability due to knee pain.  An examination showed bilateral 
patellofemoral apprehension and crepitus.  The patellae were 
not particularly hypermobile.  The collateral and cruciate 
ligaments were stable.  

Private medical records show that the veteran was seen in 
August 2000 after she was involved in a motor vehicle 
accident.  She related that she had struck her left knee 
against something inside the vehicle, but it did not hurt.  
An examination showed no tenderness.  There was no pain 
reproduction with varus or valgus maneuvers.  Anterior and 
posterior drawer tests were negative, and rotation of the 
foreleg with the knee flexed to 90 degrees produced no pain.  

The veteran was again afforded a general medical examination 
by VA in December 2000.  The examiner noted that the claims 
folder was reviewed.  The veteran related that she had almost 
continual left knee pain, but there was no weakness, 
swelling, heat or redness.  Some occasional stiffness was 
noted.  She stated that the left knee might give way once or 
twice a week.  Some fatigability and lack of endurance were 
reported.  The history pertaining to the right knee was the 
same as on the left, but the symptomatology was less.  An 
examination disclosed that flexion of the left knee was from 
0-70 degrees, with pain developing, extending to 140 degrees.  
Range of motion of the right knee was from 0-100 degrees, 
with pain developing, extending to 140 degrees.  Extension of 
each knee was to 0 degrees.  There was no lateral instability 
of either knee.  There was slight laxity of the left knee 
with a very minimally positive Lachman's test.  The right 
knee was normal.  Reflexes were normal, and there was no 
gross weakness.  There was definite crepitation and grinding 
felt under the patella on flexion of the left knee.  The same 
findings were present in the right knee.  The diagnoses were 
chondromalacia of the left knee with very minimal 
instability, with crepitation; chondromalacia of the right 
knee with crepitation present; and normal range of motion of 
both knees.  The examiner noted that painful motion has been 
described.  

Additional VA outpatient treatment records dated in 2001 have 
been associated with the claims folder.  In January 2001, the 
veteran complained of bilateral knee pain.  It was noted that 
she was experimenting with various medicines for the knee 
pain.  An examination revealed that there was bilateral 
patellofemoral apprehension, crepitus and hypermobility, left 
more so than the right.  There was a positive patellofemoral 
stress sign.  The knee patellae were lateral riding.  The 
diagnosis was bilateral hypermobile patella with early 
chondromalacia.  The veteran reported in June 2001 that her 
pain was 7/10.  Following an examination, it was assessed 
that the veteran had signs of chondromalacia on the left.  

A VA examination of the joints was conducted in April 2002.  
The examiner noted that the claims folder was reviewed.  The 
veteran related that she had more trouble with the left knee 
than the right knee.  She indicated that she had pain in her 
knees and down in the front of her shins toward her ankles.  
She did not use braces or supports.  She described a tendency 
for the knees to give way on her, and she stated that she 
used Naprosyn for discomfort.  On examination, there was 
overall adequate alignment of both extremities, although 
there was some lateral positioning of the anterior tibial 
tuberosity, and this caused some degree of misalignment of 
the quadriceps apparatus.  It was indicated that this was a 
congenital finding.  The right knee showed very minimal fine 
crepitus, which was very perceptible between 30 and 40 
degrees of extension.  There was no effusion present.  The 
collateral and cruciate ligaments were intact.  Lachman sign 
was negative.  There was no pain on rotation of the knee.  
There was no discomfort on palpation of the joint line.  
There was no evidence of laxity of the quadriceps apparatus 
or of the patella.  The left knee showed some perceptible 
crepitus around 40 degrees of flexion, without effusion.  The 
collateral and cruciate ligaments were intact.  Lachman sign 
was negative.  There was no pain on rotation of the knee 
joint.  Reflexes were present and equal in both lower 
extremities.  Range of motion was from 0-140 degrees in each 
knee.  The circumference of each thigh was 22 inches.  The 
diagnoses were right knee, minimal chondromalacia, right 
patellofemoral joint, with some vague discomfort not related 
to range of motion, without evidence of medial semilunar 
cartilage tear on clinical examination; and chondromalacia 
patella of the left knee with some pain between 50 and 30 
degrees during extension.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Diagnostic Code 
5024.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 percent evaluation may be assigned when extension of the 
leg is limited to 15 degrees.  When limited to 10 degrees, a 
10 percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The veteran has been afforded four VA examinations during the 
course of her appeal.  In addition, the record includes 
reports of outpatient treatment she has received.  Initially, 
it must be observed that all VA examinations of record have 
demonstrated that the veteran has full range of motion of 
each knee.  The Board concedes that pain on motion has been 
documented on some examinations.  Other positive findings 
include tenderness, slight laxity and crepitus.  The Board 
observes, however, that the ligaments of each knee are 
intact.  In addition, it must be recognized that following 
the most recent VA examination in April 2002, the examiner 
concluded that the veteran had minimal chondromalacia in the 
right knee, with pain on motion in the left knee.  

As noted above, in order to assign a higher rating, the 
evidence must establish limitation of motion of the knees.  
No such finding is present.  Similarly, it cannot be 
concluded that the veteran's chondromalacia of either knee is 
more than slight.  The United States Court of Appeals for 
Veterans Claims has held that when a Diagnostic Code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this case, 
in the absence of limitation of motion, the Board finds that 
a higher rating is not warranted, even considering the issue 
of pain on use.  The evidence in support of the veteran's 
claim consists essentially of her allegations regarding the 
severity of her disability.  In contrast, the medical 
findings on examination are of greater probative value and 
fail to establish that a higher rating is warranted.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claims for an increased rating for 
chondromalacia with tibial tendonitis of each knee.  


ORDER

An increased rating for chondromalacia with tibial tendonitis 
of the right knee is denied.

An increased rating for chondromalacia with tibial tendonitis 
of the left knee is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



